DETAILED ACTION
Claims 1-12 are pending.
Priority: Jan. 23, 2019 
Assignee: Oracle


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 11-12 each contain the following limitations that distinguish the claims from the prior art:
“…A method comprising: computing an initial plan using objects stored in a shared cache, wherein computing the initial plan comprises executing instructions referencing a first object and a second object, wherein the instructions are executed based on (a) a first version of the first object and (b) a first version of the second object stored in the shared cache; computing a first alternate plan corresponding to a first scenario, wherein computing the first alternate plan comprises executing the instructions referencing the first object and the second object at least by: determining that a second version of the first object is stored in a first scenario cache, wherein versions of objects stored in the first scenario cache supersede versions of objects stored in the shared cache for computing the first alternative plan for the first scenario; determining that no version of the second object is stored in the first scenario cache; and executing the instructions to compute the first alternate plan based on (a) the second version of the first object stored in the first scenario cache and (b) the first version of the second object stored in the shared cache; computing a second alternate plan corresponding to a second scenario, wherein computing the second alternate plan comprises executing the instructions referencing the first object and the second object at least by: determining that a second version of the second object is stored in a second scenario cache, wherein versions of objects stored in the second scenario cache supersede versions of objects stored in the shared cache for computing the second alternate plan for the second scenario; 
and Attorney Docket No. R00474NPexecuting the instructions to compute the second alternate plan based on (a) the second version of the second object stored in the second scenario cache and (b) the first version of the first object stored in the shared cache; wherein the method is performed by at least one device comprising a hardware processor…”.
A related prior art would be Garvey et al.(20200364143) where the method involves storing a structured data format file comprising configuration version data for an application into a shared cache. A determination is made to check whether run-time format data of the configuration version data is stored in a local cache (203) in response to a request at run-time for the configuration version data for the application. Data is read from the structured data format file stored in the shared cache during execution of the application in response to determining that the run-time format data of the configuration version data is not stored in the local cache. The read data is translated from the structured data format into a run-time data format. The translated data is stored into the local cache in a run-time format file. Data is returned from a configuration version run-time format file stored within the local cache in satisfaction of the request at run-time for the configuration version data of the application. The method enables translating structured configuration version data stored in the shared cache into another format that enables a processor executing the application or containers to quickly search or utilize the translated version data and returning the data from the configuration version run-time format file stored within the local cache in satisfaction of the request at run-time for the configuration version data of the application, thus improving performance of program relative to other processes that can rely on structured data instead.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132